PER CURIAM.
This is an appeal from an order entered by the Criminal Court of Record for Dade County, Florida, denying defendant’s motion for relief from his conviction of robbery, pursuant to Rule 3.8S0, CrPR, 33 F.S.A., formerly Rule 1.850. The court in its order held that the allegations of the motion for relief did not constitute legal grounds for granting a new trial or release of the defendant.
Related requests for post-conviction relief sought by the appellant are: McGriff v. State, Fla.App.1971, 248 So.2d 563 and McGriff v. Wainwright, 431 F.2d 897 (5th Cir. 1970).
We have carefully reviewed the record and briefs of counsel and have concluded that the court properly denied the defendant the relief sought. It appears that the matters raised in the motion, if proved, would not constitute legal grounds for collateral attack of the judgment and sentence. The matters complained of could or should have been raised on direct appeal. Peterson v. State, Fla.App.1970, 237 So.2d 223.
For the reasons stated the order appealed is affirmed.
Affirmed.